COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  COX PAVING OF TEXAS, INC.                       §               No. 08-20-00164-CV

                   Appellant/Cross-Appellee,      §                  Appeal from the

  v.                                              §            33rd Judicial District Court

  H.O. SALINAS & SONS PAVING, INC.                §             of Blanco County, Texas

                   Appellee/Cross-Appellant.      §                  (TC# CV08222)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment awarding damages to Appellee under its quantum meruit claim, and we render

judgment against Appellee on that claim. We also reverse the award to Appellee for attorney’s

fees, costs, expenses, and charges, and remand the case to the trial court for a new determination

for those issues. We affirm the trial court’s judgment in all other respects.

       We further order that the parties shall each pay one-half of the costs of appeal, for which

let execution issue. See TEX.R.APP.P. 43.5. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF OCTOBER, 2022.



                                              JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.